           Case 3:15-cv-01857-SI     Document 321    Filed 06/14/19    Page 1 of 5




 Joshua M. Sasaki, P.C., OSB No. 964182
 josh.sasaki@millernash.com
 Jonathan H. Singer, OSB No. 105048
 jonathan.singer@millernash.com
 MILLER NASH GRAHAM & DUNN LLP
 3400 U.S. Bancorp Tower
 111 S.W. Fifth Avenue
 Portland, Oregon 97204
 Telephone: 503.224.5858
 Facsimile: 503.224.0155

 Christine M. Reilly (pro hac vice)
 creilly@manatt.com
 John W. McGuinness (pro hac vice)
 jmcguinness@manatt.com
 MANATT, PHELPS & PHILLIPS LLP
 11355 W. Olympic Blvd
 Los Angeles, CA 90064
 Telephone: 310.312.4000
 Facsimile: 310.312.4224

 John Maston O’Neal (pro hac vice)
 john.oneal@quarles.com
 Zachary S. Foster (pro hac vice)
 zachary.foster@quarles.com
 QUARLES & BRADY LLP
 Two N. Central Avenue
 One Renaissance Square
 Phoenix, Arizona 85004-2391
 Telephone: 602.229.5200
 Facsimile: 602.229.5690

 Attorneys for Defendant
 ViSalus, Inc.

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                  PORTLAND DIVISION


 LORI WAKEFIELD, individually and on           No. CV No. 3:15-cv-01857-BR
 behalf of all others similarly situated,

                Plaintiff,
                                               NOTICE OF FILING FCC ORDER
          vs.                                  GRANTING WAIVER TO DEFENDANT;
                                               REQUEST FOR JUDICIAL NOTICE; AND
 VISALUS, INC., a Nevada corporation,
                                               REQUEST FOR STATUS CONFERENCE
                Defendant.



 Notice of FCC Order Granting Waiver to Defendant; Request for Judicial Notice; and Request
                                  for Status Conference
QB\58022928.1
           Case 3:15-cv-01857-SI       Document 321       Filed 06/14/19     Page 2 of 5




         Defendant, ViSalus, Inc. (“ViSalus”), gives notice of filing the FCC Order granting

waiver to ViSalus, and pursuant to Rule 201 Federal Rules of Evidence, requests that the Court

take judicial notice of that Order.

         The Court will recall both from previous briefing and from the briefing and argument on

Plaintiff's request for enhanced damages that ViSalus obtained consents from its promoters and

customers. However, in 2012, and effective October 16, 2013, the FCC promulgated new rules

regarding the form of consent and disclosures required under the TCPA. Although the customers

and promoters provided consents to ViSalus, they did not meet the technical requirements of the

FCC’s new rules. Accordingly, on September 14, 2017, ViSalus petitioned the FCC for a waiver

of the new consent requirements (the "Petition") under the FCC protocols. (Dkt. 296, Defendant's

Opening Brief Regarding Willfulness and Enhanced Damages, Exhibit "A" thereto).

         Yesterday, June 13, 2019, the FCC approved ViSalus’s Petition and granted ViSalus

"retroactive waivers [of the consent rules] to calls made on or before October 7, 2015." A copy

of the FCC's Order granting ViSalus’s Petition (the "Order") is attached as Exhibit "A". Visalus

requests that the Court take judicial notice of and consider the Order when ruling on Plaintiff's

request for enhanced damages. The Order further demonstrates that enhanced damages are not

warranted in this case. ViSalus had consent to call Plaintiff and the members of the class which

– until yesterday – were in a form that did not meet the technical requirements of the FCC’s

changed regulations. The Order not only reaffirms that ViSalus’s conduct was not the type

which warrants enhanced damages, but also now demonstrates that ViSalus did not violate the

TCPA in the manner Plaintiff claims.




 Notice of FCC Order Granting Waiver to Defendant; Request for Judicial Notice; and Request
                                  for Status Conference
                                             2

QB\58022928.1
           Case 3:15-cv-01857-SI         Document 321      Filed 06/14/19      Page 3 of 5




         The Order obviously has implications for other matters before the Court and issues

central to the case, including class certification, new trial, and others. ViSalus will supplement its

submissions for the Court on those issues in the near future and as the Court specifies. However,

given that the Order was just issued and that the Court has not yet ruled on enhanced damages,

ViSalus has submitted the Order immediately to the Court so it may give it due consideration as

the Court further considers the issue.

         ViSalus also requests that the Court set a status conference to allow the parties to discuss

with the Court their respective views on the impact of the Order on the case.




 Notice of FCC Order Granting Waiver to Defendant; Request for Judicial Notice; and Request
                                  for Status Conference
                                             3

QB\58022928.1
           Case 3:15-cv-01857-SI   Document 321      Filed 06/14/19    Page 4 of 5




 DATED this 14th day of June, 2019.         QUARLES & BRADY LLP


                                            By /s/John Maston O'Neal

                                            John Maston O'Neal (admitted pro hac vice)
                                            john.oneal@quarles.com
                                            Zachary S. Foster (admitted pro hac vice)
                                            zachary.foster@quarles.com
                                            QUARLES & BRADY LLP
                                            101 E. Kennedy Blvd., Ste. 3400
                                            Tampa, FL 33602
                                            Telephone: 813.387.0300
                                            Facsimile: 813.387.1800

                                            MILLER NASH GRAHAM & DUNN LLP
                                            Joshua M. Sasaki, P.C., OSB No. 964182
                                            josh.sasaki@millernash.com
                                            Nicholas H. Pyle, OSB No. 165175
                                            nicholas.pyle@millernash.com
                                            Telephone: 503.224.5858
                                            Facsimile: 503.224.0155

                                            Christine M. Reilly (pro hac vice)
                                            creilly@manatt.com
                                            John W. McGuinness (pro hac vice)
                                            jmcguinness@manatt.com
                                            MANATT, PHELPS & PHILLIPS LLP
                                            11355 W. Olympic Blvd
                                            Los Angeles, CA 90064
                                            Telephone: 310.312.4000
                                            Facsimile: 310.312.4224

                                            Attorneys for Defendant ViSalus, Inc.




 Notice of FCC Order Granting Waiver to Defendant; Request for Judicial Notice; and Request
                                  for Status Conference
                                             4

QB\58022928.1
           Case 3:15-cv-01857-SI      Document 321       Filed 06/14/19     Page 5 of 5




 I hereby certify that I served the foregoing on Plaintiff the foregoing document:

 Scott F. Kocher                                  Rafey S. Balabanian (pro hac vice)
 Stephen J. Voorhees                              Eve-Lynn Rapp (pro hac vice)
 FORUM LAW GROUP LLC                              EDELSON PC
 811 S.W. Naito Parkway, Suite 420                123 Townsend Street, Suite 100
 Portland, Oregon 97204                           San Francisco, CA 94107
 Telephone: 503.445.2102                          Telephone: 415.212.9300
 Fax: 503.445.2120                                Fax: 415.373.9435
 E-mail: scott@forumlawgroup.com                  E-mail: rbalabanian@edelson.com
          stephen@forumlawgroup.com                      erapp@edelson.com
 Attorneys for Plaintiff                          Attorneys for Plaintiff


 Stefan Coleman                                   Benjamin H. Richman (pro hac vice)
 Law Offices of Stefan Coleman, LLC               EDELSON PC
 1309 Jericho Tpke, 2nd Floor                     350 N. LaSalle Street, 14th Floor
 New Hyde Park, NY 11040                          Chicago, IL 60654
 Tel: 877.333.9427                                Telephone: 312.589.6370
 Fax: 888.498.8946                                Fax: 21.589.6378
 E-mail: law@stefancoleman.com                    E-mail: brichman@edelson.com
 Attorneys for Plaintiff                          Attorneys for Plaintiff


by the following indicated method or methods on the date set forth below:

               CM/ECF system transmission.

               E-mail. As required by Local Rule 5.2, any interrogatories, requests for
                production, or requests for admission were e-mailed in Word or WordPerfect
                format, not in PDF, unless otherwise agreed to by the parties.

               Facsimile communication device.

               First-class mail, postage prepaid.

               Hand-delivery.

               Overnight courier, delivery prepaid.

                DATED this 14th day of June 2019,

                                             /s/John Maston O'Neal
                                             Attorneys for Defendant ViSalus, Inc.



         Defendant’s Response in Opposition to Plaintiff’s Request for Enhanced Damages
QB\58022928.1
